667 S.E.2d 615 (2008)
In the Matter of Christopher A. FRAZIER.
No. S08Y1493.
Supreme Court of Georgia.
October 6, 2008.
Voluntary surrender of license.
William P. Smith, III, General Counsel State Bar, Jonathan W. Hewett, Assistant General Counsel State Bar, for State Bar of Georgia.
PER CURIAM.
This disciplinary matter is before the Court on the petition of Christopher A. Frazier for the voluntary surrender of his license to practice law. Frazier is currently under suspension for his failure to respond to the notice of investigation issued in this matter. In his petition Frazier admits that a prisoner hired him for post-conviction proceedings; Frazier was paid a $1,000 retainer by the client's mother; Frazier failed to communicate with the client; Frazier failed to provide any legal advice or services to the client; and Frazier failed to refund the retainer after being discharged. Frazier further admits that this conduct constitutes violations of Rules 1.3, 1.4, and 1.16(d) of the Rules of Professional Conduct found in Bar Rule 4-102(d). The State Bar concurs in Frazier's request.
Having reviewed the record we agree that surrender of his law license, which is tantamount to disbarment, is the appropriate sanction. Accordingly, we accept the petition and hereby order that the name of Christopher A. Frazier be removed from the rolls of persons authorized to practice law in the State of Georgia. Frazier is reminded of his duties pursuant to Bar Rule 4-219(c).
Voluntary surrender of license accepted.
All the Justices concur.